OPINION — AG — **** HOLDOVER SENATOR — JUDGE OF COURT OF APPEALS **** A STATE SENATOR ELECTED IN NOVEMBER, 1968, TO A FOUR YEAR TERM IS ELIGIBLE TO RUN FOR AND BE ELECTED A JUDGE OF THE COURT OF APPEALS FOR A TERM BEGINNING JANUARY 11, 1971, AND IS NOT DISQUALIFIED FROM SO DOING BY HIS MEMBERSHIP IN THE THIRTY SECOND OKLAHOMA LEGISLATURE. A HOLD OVER (HOLDOVER) STATE SENATOR WHO RUNS FOR AND IS ELECTED AS A JUDGE OF THE COURT OF APPEALS IN NOVEMBER, 1970, NEED NOT RESIGN HIS EXISTING SENATORIAL OFFICE UNTIL HE ACTUALLY ACCEPTS THE OFFICE AS JUDGE, AND SUCH ACCEPTANCE IPSO FACTO VACATES THE OFFICE PREVIOUSLY HELD. CITE: 51 Ohio St. 1961 6 [51-6], ARTICLE V, SECTION 23, ARTICLE V, SECTION 9(A), 74 Ohio St. 1969 Supp., 297 [74-297], ARTICLE VII, SECTION 1, 20 Ohio St. 1969 Supp., 30.1 [20-30.1] (CARL G. ENGLING)